Title: To Thomas Jefferson from James Wilson, on or before 16 September 1803
From: Wilson, James
To: Jefferson, Thomas


          
            
              Sir
            
            [on or before 16 Sep. 1803]
          
          It is with considrable embarassment I attempt to address you, conscious that I have no Claim to your Patronage either from recommendation or services done the states, my dependance is entirely upon your Known Benevolence towards the necessitous it is this that induces me in this manner earnestly to solicit your Favour that you would be pleas’d in your Goodness to have me promot’d to some inferior place in the Revenue or any other department that shall seem most agreeable to, Sir, your generous intentions, I take the liberty to observe that my Idea’s dont lead me to expect any respectable situation I will be well satisfied with any small place that will barely procure a subsistance for my Familey in any part of the union that you shall in your Pleasure think proper, should you think me an Object of your Bounty I hope, Sir, by my deligence and care to shew my thankfullness for such unmerretid favour
          
            
              James Wilson
            
          
        